DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “a non-transparent flexible metal substrate…comprising a thermally oxidized impurity doped metal layer provided on top of a metal foil material”.
the coated metal to be doped into the oxide being formed from the titanium foil, which results in the formation of metal doped TiO2 layer 8 on top of titanium foil layer 6 as shown in Fig. 1. Nowhere does the instant specification describes a thermally oxidized impurity doped metal layer as claimed. 
Therefore, the claims fail to comply with the written description requirement.
For the purpose of examination, the limitation will be interpreted to be directed to a metal doped TiO2 layer similar to claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0071655) in view of Yang et al. (“Multilayer Transparent Top Electrode for Solution Processed Perovskite/Cu(In,Ga)(Se,S)2 Four terminal Tandem Solar Cells”) and in view of Pathak et al. (“Performance and Stability Enhancement of Dye-Sensitized and Perovskite Solar Cells by Al Doping of TiO2”).
Regarding claim 1, Li discloses a perovskite solar cell (see Figure 14B), comprising: 
a non-transparent flexible metal substrate (anode, where the anode is a Ti coated metal foil and is non-transparent as no light is coming through ([0078]), and where the metal foil has a 
a perovskite layer (perovskite sensitizer layer); and 
a transparent electrode layer (transparent electrode comprising metal mesh; [0037]), wherein the perovskite layer is provided between the flexible metal substrate and the transparent electrode layer (see Figure 14B), wherein the transparent electrode layer is a top-most layer of the perovskite solar cell facing opposite to the bottom-most layer (see Figure 14B), and wherein the transparent electrode layer enables illumination of the perovskite layer through the transparent electrode layer (see light rays in Figure 14B), but the reference does not expressly disclose the transparent electrode layer includes a dielectric/metal/dielectric structure.
Yang discloses a perovskite solar cell comprising a transparent top electrode having a dielectric/metal/dielectric structure having high efficiency (abstract and Figure 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the transparent electrode comprising metal mesh of Li with a transparent electrode comprising a dielectric/metal/dielectric structure, as taught by Yang, as it is a cost effective approach and is a simple processing method in forming a high efficiency transparent electrode for a perovskite solar cell compared to other known methods such as thin metal film or mesh electrodes (last paragraph on page 7715-second paragraph on page 7716), and the dielectric/metal/dielectric structure has high transmittance 
While Li discloses the TiO2 layer is n-doped, as set forth above, modified Li does not expressly disclose the TiO2 layer is a metal doped TiO2 layer.
Pathak discloses a perovskite solar cell comprising an Al doped TiO2 layer (abstract and first paragraph on page 6047).
As modified Li is not limited to any specific examples of the material for doping the TiO2 layer and as Al used as the dopant for the compact TiO2 layer of a perovskite solar cell was well known in the art before the effective filing date of the claimed invention, as evidenced by Pathak above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable dopant material, including aluminum in the device of modified Li.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Additionally, the doping of the TiO2 layer with aluminum would also suppress the deterioration of device performance when exposed to sunlight in an inert atmosphere and increase the conductivity of TiO2 by many orders of magnitude, thus increasing the device efficiency, as taught by Pathak (first paragraph on page 6047, section 2.4 Perovskite MSSCs with Al-Doped TiO2 Compact Layers, and section 4. Conclusions).
Regarding limitations directed to a method of making said metal doped TiO2 layer (e.g. “thermally oxidized”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the metal doped TiO2 layer as recited in claim 1 is the same as the metal doped TiO2 layer disclosed by modified Li, as set forth above, the claim is unpatentable even though the metal doped TiO2 layer of modified Li was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	Regarding claim 2, modified Li discloses all the claim limitations as set forth above, and further discloses the metal foil material is a titanium foil layer (as set forth above by Li).
Regarding claim 3, modified Li discloses all the claim limitations as set forth above. Yang further discloses the metal of the dielectric/metal/dielectric structure is Au, Al or Ag (see Figure 3a).
Regarding claim 4, modified Li discloses all the claim limitations as set forth above.
Yang further discloses the dielectric/metal/dielectric structure includes at least one of TiO2, ZnO, MoO and NiO (see Figure 3a).
Regarding claim 5, modified Li discloses all the claim limitations as set forth above.
Yang further discloses the dielectric/metal/dielectric structure comprises MoO/Au/MoO, TiO2/Au/MoO, ZnO/Ag/NiO, MoO/Al/MoO or MoO/Ag/NiO (see Figure 3a).
claim 27, modified Li discloses all the claim limitations as set forth above.
Regarding limitations directed to a method of making said thermally oxidized impurity doped metal layer (e.g. “by providing a player of metal on top of a layer made of the metal foil material and thermally oxidizing the layer of metal and the layer made of the metal foil material”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the impurity doped TiO2 layer as recited in claim 1 is the same as the impurity doped TiO2 layer disclosed by modified Li, as set forth above, the claim is unpatentable even though the impurity doped TiO2 layer of modified Li was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0071655) in view of Pathak et al. (“Performance and Stability Enhancement of Dye-Sensitized and Perovskite Solar Cells by Al Doping of TiO2”).
Regarding claim 6, Li discloses a perovskite solar cell (see Figure 14B), comprising: 

a perovskite layer (perovskite sensitizer layer); and 
a transparent electrode layer (transparent electrode comprising metal mesh; [0037]), wherein the perovskite layer is provided between the flexible metal substrate and the transparent electrode layer (see Figure 14B), wherein the transparent electrode layer is a top-most layer of the perovskite solar cell facing opposite to the bottom-most layer (see Figure 14B), and wherein the transparent electrode layer enables illumination of the perovskite layer through the transparent electrode layer (see light rays in Figure 14B), but the reference does not expressly disclose the doped TiO2 layer is a metal doped TiO2 layer.
Pathak discloses a perovskite solar cell comprising an Al doped TiO2 layer (abstract and first paragraph on page 6047).
As Li is not limited to any specific examples of the material for doping the TiO2 layer and as Al used as the dopant for the compact TiO2 layer of a perovskite solar cell was well known in the art before the effective filing date of the claimed invention, as evidenced by Pathak above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable dopant material, including aluminum in the device of Li.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.

Regarding limitations directed to a method of making said metal doped TiO2 layer (e.g. “thermally oxidized”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the metal doped TiO2 layer as recited in claim 6 is the same as the metal doped TiO2 layer disclosed by modified Li, as set forth above, the claim is unpatentable even though the metal doped TiO2 layer of modified Li was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 7, modified Li discloses all the claim limitations as set forth above, and further discloses the thermally oxidized metal doped TiO2 layer is a thermally oxidized aluminum doped TiO2 layer (as set forth above).
claim 10, modified Li discloses all the claim limitations as set forth above, and further discloses the flexible metal substrate includes a Ti foil layer (as set forth above), and wherein the thermally oxidized metal doped TiO2 layer is provided on the Ti foil layer (see Figure 14B).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0071655) in view of Chen et al. (“Achieving high-performance planar perovskite solar cell with Nb-doped TiO2 compact layer by enhanced electron injection and efficient charge extraction”).
Regarding claim 6, Li discloses a perovskite solar cell (see Figure 14B), comprising: 
a flexible metal substrate (anode, where the anode is a Ti coated metal foil ([0078]), where the metal foil has a thickness from 10 microns to 1000 microns and would be flexible ([0102])), the flexible metal substrate being a bottom-most layer of the perovskite solar cell (see Figure 14B) and including a doped TiO2 layer (n-type TiO2 NP layer; [0044]); 
a perovskite layer (perovskite sensitizer layer); and 
a transparent electrode layer (transparent electrode comprising metal mesh; [0037]), wherein the perovskite layer is provided between the flexible metal substrate and the transparent electrode layer (see Figure 14B), wherein the transparent electrode layer is a top-most layer of the perovskite solar cell facing opposite to the bottom-most layer (see Figure 14B), and wherein the transparent electrode layer enables illumination of the perovskite layer through the transparent electrode layer (see light rays in Figure 14B), but the reference does not expressly disclose the flexible metal substrate includes a metal doped TiO2 layer.

As Li is not limited to any specific examples of the material for doping the TiO2 layer and as Nb used as the dopant for the compact TiO2 layer of a perovskite solar cell was well known in the art before the effective filing date of the claimed invention, as evidenced by Chen above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable dopant material, including niobium in the device of Li.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Additionally, the doping of the TiO2 layer with niobium provides a TiO2 compact layer with fewer pinholes (Structure of perovskite solar cell device on page 5649) and higher conversion efficiency with enhanced injection and extraction of electrons at the compact layer/perovskite interface (Conclusions on page 5652).
Regarding limitations directed to a method of making said metal doped TiO2 layer (e.g. “thermally oxidized”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 8, modified Li discloses all the claim limitations as set forth above, and further discloses the thermally oxidized metal doped TiO2 layer is a thermally oxidized niobium doped TiO2 layer (as set forth above).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0071655) in view of Chen et al. (“Achieving high-performance planar perovskite solar cell with Nb-doped TiO2 compact layer by enhanced electron injection and efficient charge extraction”), as applied in claim 6 above, and further in view of Yang et al. (“Multilayer Transparent Top Electrode for Solution Processed Perovskite/Cu(In,Ga)(Se,S)2 Four terminal Tandem Solar Cells”).
Regarding claim 9, modified Li discloses all the claim limitations as set forth above, but the reference does not expressly disclose the transparent electrode layer includes a dielectric/metal/dielectric structure.
Yang discloses a perovskite solar cell comprising a transparent top electrode having a dielectric/metal/dielectric structure having high efficiency (abstract and Figure 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the transparent electrode comprising metal mesh of modified Li with a transparent electrode comprising a dielectric/metal/dielectric .
Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive. 
Applicant argues that Li discloses a solar cell with a bottom-most layer also made of a transparent material. However, Li does not disclose the transparent material is required in the device, such that it states in some implementations, a transparent material can be included ([0078]), therefore, the anode of metal foil would be the bottom-most layer. Additionally, Li discloses several embodiments in which a transparent material is not included in Figures 5A, 5B, 6, 9, and 10.
Applicant further argues that the TiO2 nanoparticle layer is not a thermally oxidized layer. However, it was determined the limitation is a product by process limitation, as set forth above, such that the claim is unpatentable even though the prior art product was made by a different process unless evidence can be provided to show the process would necessarily impart a specific structure for the claimed feature. Therefore, the argument was not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721